Citation Nr: 1542227	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Evaluation of chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae, currently rated as 10 percent disabling.

2.  Evaluation of left knee chronic strain/patellofemoral syndrome, rated as 10 percent disabling prior to January 4, 2012.

3.  Evaluation of total left knee arthroplasty, rated as 30 percent disabling since March 1, 2013.

4.  Evaluation of right knee chronic strain/patellofemoral syndrome, rated as 10 percent disabling.

5.  Entitlement to service connection for headaches, as residuals of a head trauma and concussion.

6.  Entitlement to a total rating for compensation on the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from February 1973 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran's claims file was subsequently transferred to the RO in Phoenix, Arizona.

The August 2008 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a head trauma and concussion.  This rating decision also granted service connection for chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae, left knee chronic strain and patellofemoral syndrome, and right knee chronic strain and patellofemoral syndrome; 10 percent disability ratings were assigned for each disability, effective November 17, 2007.  These ratings were confirmed and continued in the May 2009 rating decision.

As will be discussed below, during the appeal, an August 2012 rating decision assigned a temporary total rating for the Veteran's left knee, effective January 4, 2012, in accordance with the provisions of 38 C.F.R. § 4.30, and granted a 30 percent disability rating, effective March 1, 2013.  The Veteran has not indicated that he agreed with the increased rating; thus, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that, pursuant to his request in the September 2009 substantive appeal, the Veteran requested a hearing before the Board.  However, in the December 2009, the Veteran indicated that he did not desire a hearing before the Board.  The RO informed the Veteran that this change was construed as withdrawing the Board hearing request, and provided him with the opportunity to clarify this interpretation; the Veteran did not respond.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e)  (2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae is manifested by pain, without spasm, abnormal gait, or spinal contour.  The combined range of motion of the thoracolumbar spine is greater than 120 degrees.  Forward flexion is greater than 60 degrees.

2.  For the rating period prior to January 4, 2012, chronic strain and patellofemoral syndrome of the left knee is manifested by painful motion, and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

3.  For the rating period since March 1, 2013, total left knee arthroplasty is manifested by pain on motion and weakened movement; range of motion is full.

4.  Chronic strain and patellofemoral syndrome of the right knee is manifested by painful motion, and limited motion; remaining functional flexion was better than 45 degrees and extension was full.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

2.  The criteria for a disability rating higher than 10 percent for chronic strain and patellofemoral syndrome of the left knee have not been met for the rating period prior to January 4, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

3.  The criteria for a disability rating higher than 30 percent for total left knee arthroplasty have not been met for the rating period since March 1, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

4.  The criteria for a disability rating higher than 10 percent for chronic strain and patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2008, March 2009, and January 2014,  to the Veteran.  These letters explained the evidence needed to substantiate the initial claims for service connection, as well the legal criteria for entitlement to such benefits; the Veteran's claims for increased ratings are downstream from claims for service connection.  Nevertheless, these letters explained the evidence necessary to substantiate a claim for an increased rating, as well as the legal criteria for such benefits.   The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  

The Veteran was also afforded a VA examination responsive to the claim for service connection of residuals of a head trauma.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected right knee and lumbar spine disabilities have not materially changed and a uniform evaluation is warranted for the entire rating period on appeal.  Regarding the left knee disability, there was a material change upon the Veteran's left total knee replacement, and different ratings are warranted; the Veteran's left knee disability was recharacterized to reflect his material change.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Chronic Strain of the Lumbosacral Spine with Degenerative Changes

The Veteran's chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae most closely approximates the criteria for the current, 10 percent disability rating.  At the February 2011 VA examination, the Veteran had flexion to 70 degrees, extension to 16 degrees, lateral flexion to 22 on the left and 20 on the right, and rotation to 20 degrees on the left and 30 degrees on the right; at the June 2008 VA examination, flexion was to 80 degrees, extension was to 10 degrees, and lateral flexion and rotation were 30 degrees bilaterally.  At the April 2009 and February 2014 VA examinations, he had flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  He did not have additional loss of motion on repetitive use at either examination, although there were complaints of pain on motion at the April 2009 and February 2011 VA examinations and tenderness to palpation at the June 2008 and February 2014 VA examinations.  None of the VA examination reports show spasm, guarding, or abnormal gait.  The VA examination reports indicated that there was pain on motion, but without weakness or atrophy; strength and reflex testing was normal.   There was also no evidence of postural abnormalities or abnormalities of the musculature of the spine.  VA treatment records for the intervening period do not include range of motion findings.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 10 percent evaluation for his service-connected chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae for the rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 20 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine is better than 60 degrees.  Here, we have considered the lay evidence.  However, that evidence when accepted as correct does not establish that he is functionally limited to 60 degrees or less.  He does not experience incontinence or  bowel complaints as a result of his chronic strain of the lumbosacral spine with degenerative changes.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during the rating period on appeal.  The February 2014 VA examination report expressly stated that there was no evidence of deformity.

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating.  

The evidence also shows that the Veteran's chronic strain of the lumbosacral spine with degenerative changes has not been productive of incapacitating episodes for the entire rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that his treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The neurological examinations at these examinations did not show decreased strength or sensation in any of the extremities due to his service-connected chronic strain of the lumbosacral spine with degenerative changes.  As the Veteran does not have any neurological deficits, it is not for consideration here.

Right and Left Knee Chronic Strain and Patellofemoral Syndrome

As previously mentioned, the August 2012 rating decision assigned a temporary total rating for a total left knee replacement, effective January 4, 2012.  Clearly, a 100 percent disability evaluation is the maximum evaluation available.  A 30 percent disability evaluation was assigned effective March 1, 2013.  The Board's decision focuses on the rating period prior to and since his total disability evaluation.

The Veteran is currently rated for his chronic knee strain and patellofemoral syndrome of the right and left knees pursuant to Diagnostic Code 5262.  The Veteran has been assigned a 10 percent rating for his left knee for the rating period prior to January 4, 2012, and a 10 percent rating for his right knee for the entire rating period on appeal. 

The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board is amending the Diagnostic Code assigned for his chronic knee strains and patellofemoral syndrome to reflect that the Veteran has been shown to have arthritis of the knees (see June 2008 and February 2014 VA examination reports).  In short, the more appropriate code for rating the Veteran's lumbosacral strain is Diagnostic Code 5003, for degenerative arthritis.  See Tedeschi v. Brown, 7 Vet. App. 411, 414   (1995).

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the left and right knees during the applicable rating period. 

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.   However, there is no evidence of instability or subluxation of the left or right knees; testing for instability and subluxation of the knees was negative at the June 2008, April 2009, February 2011, and February 2014 VA examinations.

After a review of the evidence of record, the Board finds that the Veteran's service-connected chronic strain and patellofemoral syndrome of the right and left knees is no more that 10 percent disabling per knee for the relevant rating periods (left knee: prior to January 4, 2012; right knee: entire rating period on appeal).  The current evaluations contemplate pathology productive of painful motion, consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  Separate evaluations may be assigned for compensable limitation of extension, instability or subluxation.  The Board observes that the Veteran had limitation of motion at the February 2011 VA examination; flexion was to 100 degrees on the right and 90 degrees on the left; repetitive motion did not change the range of motion.  The June 2008 and April 2009 VA examination reports did not reflect flexion worse than 130 degrees.  At the more recent, February 2014 VA examination, right knee flexion was full.  

The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  Such evidence establishes that he is no more than 10 percent disabled based upon limited flexion.  Stated differently, although there may have been pain at 5 degrees, such pain did not functionally limit flexion to less than 45 degrees.  To the contrary, the Veteran had range of motion within normal limits.

Regarding the other plane of motion, the June 2008, April 2009, and February 2011 VA examinations disclosed that the Veteran had full extension, to 0 degrees, bilaterally; the February 2014 VA examination reflects that the Veteran continued to have full extension of the right knee.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261 for either knee during the applicable rating periods, as he does not have compensable limitation of extension.

There is no indication that he has additional functional impairment, above and beyond the 10-percent level for chronic strain and patellofemoral syndrome of the right and left knees, which would support a higher rating for the rating periods on appeal.  In this regard, the Board points out that the Veteran's VA examinations and treatment records were repeatedly negative for objective evidence of incoordination, abnormal movement, or deformity.  See DeLuca, supra.  There was disturbance of fatigue on examination in June 2008, tenderness to palpation on examination in April 2009 and February 2011, and weakened movement and swelling of the right knee at the February 2014 VA examination, but no evidence of incoordination, deformity, or reduced muscle strength at any VA examination.  Although the Veteran reported additional limitation during flare-ups of pain, the extent of such limitation was not shown upon examination.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation approximated 30 degrees of flexion.  As a result, the 10 percent rating for chronic strain and patellofemoral syndrome of the right and left knees adequately compensates him for the extent of his pain during the applicable rating periods.

Additionally, the Board has considered the claims for increased ratings for the entire rating period on appeal under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of either knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; despite reports of swelling, the Veteran is not entitled to ratings under both DC 5260 and DC 5258 for the knee.  See, generally, VAOPGCPREC 9-98.  Therefore, neither higher nor separate evaluations are warranted under either code 5258 or 5259.

Total Left Knee Arthroplasty

As previously mentioned, the August 2012 rating decision assigned a temporary total rating for a total left knee replacement , effective January 4, 2012.  Clearly, a 100 percent disability evaluation is the maximum evaluation available.  A 30 percent disability evaluation was assigned effective March 1, 2013.  The Board's  focus here is on the rating period since his total disability evaluation.

Replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.  The Veteran is currently assigned a 30 percent evaluation for his left knee under this Code.

After a review of the evidence of record, the Board finds that the Veteran's service-connected total left knee replacement most nearly approximates the currently assigned 30 percent disability evaluation.  

The February 2014 VA examination report does not show any limitation of motion or pain on motion.  The Board acknowledges that the February 2014 VA examiner indicated that the Veteran experienced weakness and swelling upon repetitive use, but there is no additional limitation of motion.  Even where there is a total knee replacement, the Board must consider DeLuca.  The cumulative impact of pain, weakness, and swelling does not warrant an evaluation in excess of 30 percent.

Under Diagnostic Code 5262, a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  However, the objective clinical evidence of record does not show that the Veteran has nonunion of his right tibia and fibula.  Moreover, the Veteran's February 2014 VA examination did not demonstrate abnormal movement or deformity; the knee had normal alignment, and he denied experiencing dislocations or subluxations.  

There is also no evidence of ankylosis of the left knee joint to warrant consideration under either Diagnostic Code 5256.  

There is no indication that he has additional functional impairment, above and beyond the 30 percent level for total left knee replacement, which would support a higher rating for the left knee for the rating period since March 1, 2013.  As a result, the 30 percent rating for total left knee replacement adequately compensates him for the extent of his pain.

Moreover, although the Veteran has a surgical scar, the Board notes that the February 2014 VA examiner found that the scar was not painful or unstable, and was not greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae, chronic strain and patellofemoral syndrome of the right and left knees, and total left knee arthroplasty are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the treatment records and VA examination reports, which provided the basis for the disability ratings that were assigned.  The Veteran primarily complained of pain and reduced range of motion, which were clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae, chronic strain and patellofemoral syndrome of the right and left knees, and total left knee arthroplasty, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating for the Veteran's chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae, chronic strain and patellofemoral syndrome of the right and left knees, and total left knee arthroplasty is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae, chronic strain and patellofemoral syndrome of the right and left knees, and total left knee arthroplasty, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran's service treatment records reflect that the Veteran was treated in October 1974 for a head trauma and concussion after hitting his head on a steel deck.  He complained of vertigo and headaches.  Examination revealed that his cranial nerves were intact and his tympanic membranes were clear.  There was a 6 centimeter indurated area in the right occipital area, with a soft center, but there were no gross abnormalities, motor or sensory defects, or fractures.  At discharge from the hospital, his neurological status was intact and his headaches were resolved; he was alert and responsive.

The Veteran was treated for complaints of headaches in November 1974 and for complaints of dizziness in February 1975.  A September 1981 military examination reflects that physical evaluation of his head and a neurological evaluation were normal.  He was treated for headaches again in September 1982 and July 1985.  The September 1982 treatment note reflects that his headaches were secondary to stress; neurological examination was normal and the assessment was tension headaches.  The July 1985 treatment note reflects that the Veteran's headaches were due to flu syndrome.  A January 1983 bone scan was normal.  The August 1985 separation examination report reflects that the physical evaluation of the Veteran's head and the neurological evaluation were normal.

The Veteran was afforded a VA neurological examination in June 2008.  According to the report, the Veteran complained of headaches starting near his forehead and moving toward the occipital area, without photophobia, nausea, or vomiting.  He described the headaches as mild to moderate, and relieved by Excedrin.  The Veteran reported that his headaches began in service, after his head trauma; he denied a history of seizures, paresis, or paralysis.  Upon evaluation, his memory was intact, his cranial nerves were normal, and Romberg's test was negative.  The VA examiner opined that it was less likely than not that the Veteran's headache is related to his head contusion with concussion.  According to the VA examiner, the Veteran's headache and concussion resolved completely in service; there was no history of brain damage or a brain hematoma.  

Based on the evidence of record, the Veteran's claim of service connection for headaches, as residuals of a head trauma and concussion must be denied.

The Board reiterates that the September 1981 and August 1985 military examinations were normal, and that there were no complaints of headaches after service prior to 2009.  In this regard, the Board notes that the Veteran established VA  care in July 2001, but did not make any complaints of headaches or neurological symptomatology.  Likewise, private treatment records do not reflect treatment for headaches.

The Veteran is competent to report symptoms and diagnoses of headaches, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, his statements, even if accepted as credible, do not establish a nexus to his service for his headaches.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The weight of the evidence reflects that the Veteran's current headaches are unrelated to his service.  The June 2008 VA examination report clearly concluded that the Veteran's headaches were less likely than not related to the Veteran's service, including his head trauma with concussion.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

There is no probative evidence that the Veteran's headaches are related to his resolved head trauma with concussion during service.  To the contrary, the June 2008 VA examination report demonstrates that it is unlikely that the Veteran's headaches are related to his service, and opined that the absence of related complaints in the years since service indicates that there is no relationship between his current headaches and his head trauma and concussion in service.   The VA examiner also noted that there were no residuals of his head trauma with concussion; his symptoms were resolved with treatment and there were no related complaints or symptoms at separation.  The Board also notes that the Veteran's complaints of headaches in 1982 and 1985 were attributed to stress and the flu.  Of note, the Veteran's VA treatment records indicate that the Veteran did not associate his headaches to his service until he after filed his claim for service connection; to this point, the Board observes that the Veteran did not report experiencing any headaches, let alone make any association between his headaches and his military service until February 2009, after he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  The Board reiterates that he did not make any related complaints when initially seeking VA treatment in July 2001.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's headaches to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the June 2008 VA examination report and the clinical evidence of record.  The VA examiner's opinion, determining that the Veteran's headaches are unrelated to the head trauma and concussion in service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board points out that the VA examiner's opinion was specific, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner found that the Veteran's current headaches did not have onset during service and were unrelated to any event, illness, or injury in service.  The VA examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record, which does not demonstrate that the Veteran's headaches are related to service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of headaches, as residuals of a head trauma and concussion.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

An evaluation in excess of 10 percent for chronic strain of the lumbosacral spine with degenerative changes of the lumbar vertebrae is denied.

An evaluation in excess of 10 percent for chronic strain and patellofemoral syndrome of the left knee for the rating period prior to January 4, 2012 is denied.

An evaluation in excess of 30 percent for total left knee arthroplasty for the rating period since March 1, 2013 is denied.

An evaluation in excess of 10 percent for chronic strain and patellofemoral syndrome of the right knee is denied.

Service connection for headaches, as residuals of a head trauma and concussion, is denied.



REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, in multiple statements, the Veteran alleged that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  The Board notes that the Veteran is in receipt of Social Security disability benefits as a result of his osteoarthritis and "allied disorders."  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


